 
Exhibit 10.1
 
FIRST AMENDMENT TO UNSECURED TERM LOAN AGREEMENT
 
This FIRST AMENDMENT TO UNSECURED TERM LOAN AGREEMENT (the “Amendment”) is made
as of this 28th day of August, 2012 (the “Effective Date”), by and among
RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership (“Borrower”),
RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust
(“Trust”), BEACON SQUARE DEVELOPMENT LLC, a Michigan limited liability company
(“Beacon”), RAMCO FOX RIVER LLC, a Delaware limited liability company (“Fox”),
RAMCO LIBERTY SQUARE LLC, a Delaware limited liability company (“Liberty”),
MERCHANTS 450 LLC, a Delaware limited liability company (“Merchant”), RAMCO
GAINES LLC, a Michigan limited liability company (Gaines; Trust, Beacon, Fox,
Liberty, Merchant and Gaines are hereinafter collectively referred to as
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), and the other lending institutions from time to time parties to the
Loan Agreement described below (together with KeyBank, the “Banks”), and KEYBANK
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Banks (the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Agent and certain other Banks entered into that certain
Unsecured Term Loan Agreement dated as of September 30, 2011 (the “Loan
Agreement”); and
 
WHEREAS, Borrower has requested that the Agent and the Banks make certain
modifications to the terms of the Loan Agreement; and
 
WHEREAS, the Agent and the Banks have agreed to make such modifications subject
to the execution and delivery by Borrower and Guarantors of this Amendment.
 
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
 
1.             Definitions.  All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
 
2.             The following definitions in §1.1 of the Loan Agreement are
hereby amended and restated to read as follows:
 
“Capitalization Rate.  Seven and three-fourths percent (7.75%).
 
Debt Service Coverage Amount.  At any time determined by the Agent, an amount
equal to the maximum principal amount of all Unsecured Indebtedness of the
Trust, the Borrower and their Subsidiaries (including, without limitation, the
Loans) which, when bearing interest at a rate per annum equal to the greater of
(a) the then-current annual yield on seven (7) year obligations issued by the
United States Treasury most recently prior to the date of determination plus
2.50% payable based on a 30 year mortgage style amortization schedule (expressed
as a mortgage constant percentage) and (b) 7.0%, would be payable by the monthly
principal and interest payment amount resulting from dividing (a) the Operating
Cash Flow from the Unencumbered Borrowing Base Properties for the preceding four
fiscal quarters divided by 1.5 by (b) 12.  With respect to any Unencumbered
Borrowing Base Property which has not been owned by Borrower or a Subsidiary
thereof for four (4) full fiscal quarters, then for the purposes of determining
the Debt Service Coverage Amount, the historic Operating Cash Flow from such
Unencumbered Borrowing Base Property shall be used, or if such information is
not available, then the Operating Cash Flow shall be the Borrower’s pro forma
underwritten Operating Cash Flow for such Unencumbered Borrowing Base Property
for the next succeeding four (4) fiscal quarters as reasonably approved by Agent
(provided, that the pro forma underwritten Operating Cash Flow for each of such
four (4) fiscal quarters shall be replaced by the actual Operating Cash Flow for
each fiscal quarter thereafter until such time as there are four (4) full fiscal
quarters of operating results for the Borrower, and the pro forma underwritten
Operating Cash Flow approved by Agent shall continue to be used for the fiscal
quarters not yet occurred).  The determination of the Debt Service Coverage
Amount and the components thereof by the Agent shall, so long as the same shall
be determined in good faith, be conclusive and binding absent manifest error.
 
 
1

--------------------------------------------------------------------------------

 
 
Interest Payment Date.  As to each Base Rate Loan, the first day of each
calendar month during the term of such Base Rate Loan and as to each LIBOR Rate
Loan, the first day of each calendar month during the term of such LIBOR Rate
Loan and the last day of the Interest Period relating thereto.
 
Investment Grade Rating.  A credit rating for long-term senior unsecured
non-credit enhanced debt of BBB- or better by S&P or Fitch, or Baa3 or better by
Moody’s.”
 
3.             The following new definitions are hereby added to §1.1 of the
Loan Agreement in alphabetical order:
 
“Excluded FATCA Tax.  Any tax, assessment or other governmental charge imposed
on a Bank under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a Bank
(or any financial institution through which any payment is made to such Bank) to
comply with the requirements of FATCA.
 
FATCA.  Sections 1471 through 1474 of the Internal Revenue Code.”
 
4.             §1.2 of the Loan Agreement is hereby amended by inserting the
following new paragraph at the end of the section:
 
“(l)           Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Trust or any of its Subsidiaries at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.”
 
 
2

--------------------------------------------------------------------------------

 
 
5.             The first sentence in §4.4(b) of the Loan Agreement is hereby
amended by inserting “(other than any Excluded FATCA Tax)” after “All payments
by the Borrower hereunder and under any of the other Loan Documents shall be
made without setoff or counterclaim and free and clear of and without deduction
for any taxes” in such sentence.
 
6.             §4.4(c) of the Loan Agreement is hereby deleted in its entirety
and replaced in lieu thereof as follows:
 
“(c)          Each Bank shall provide the Borrower and Agent with such duly
executed form(s) or statement(s) which may, from time to time, be prescribed by
law and, which, pursuant to applicable provisions of (i) an income tax treaty
between the United States and the country of residence of such Bank, (ii) the
Code, or (iii) any applicable rules or regulations in effect under (i) or (ii)
above, indicates the withholding status of such Bank; provided that nothing
herein (including without limitation the failure or inability to provide such
form or statement) shall relieve the Borrower of its obligations under
§4.4(b).  Each Bank shall deliver photocopies of such forms or other appropriate
certifications on or before the date that any such form shall expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower for the Agent.  Any Bank which sells a
participation in any of its Commitments shall be required to obtain such forms
from any participant, and shall be required to withhold any amounts from such
participant as required by the Code or Treasury Regulations issued pursuant
thereto.  If any governmental authority asserts that the Agent or Borrower (as
to Borrower, with respect to Excluded FATCA Taxes only) did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Bank, such Bank shall indemnify the
Agent and/or Borrower (as to Borrower, with respect to Excluded FATCA Taxes
only) therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent or by the Borrower (as to
Borrower, with respect to Excluded FATCA Taxes only) under this section, and
costs and expenses (including all reasonable fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel) of the Agent and Borrower (as to
Borrower, with respect to Excluded FATCA Taxes only).  The obligation of the
Banks under this section shall survive the termination of the Commitments,
repayment of all Obligations and all the resignation or replacement of the
Agent.  Without limitation of §4.4(b), if a payment made to a Bank under any
Loan Document would be subject to United States federal withholding tax imposed
by FATCA if such Bank were to fail to comply with the applicable reporting and
document provision requirements of FATCA (including those contained in § 1741(b)
or 1472(b) of the Code, as applicable), such Bank shall deliver to the Borrower
and the Agent, at the time or times prescribed by law and at such time or times
reasonably requested by either, such documentation prescribed by applicable law
(including as prescribed by § 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower and/or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA, to determine that such Bank has or has not complied with such Bank
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.”
 
 
3

--------------------------------------------------------------------------------

 
 
7.             §7.4 of the Loan Agreement is hereby amended by inserting the
following new paragraphs at the end of the section:
 
“(q)          promptly upon becoming aware of a change in any credit rating
(including the Credit Rating) given by a Rating Agency or any announcement that
any rating is “under review” or that such rating has been placed on a watch list
or that any similar action has been taken by a Rating Agency, written notice to
Agent of such change, announcement or action.”
 
8.             §7.4 of the Loan Agreement is hereby amended by deleting “and” at
the end of §7.4(o) and deleting the period at end of §7.4(p) and inserting in
lieu thereof “; and”.
 
9.             §9.3 of the Loan Agreement is hereby amended by deleting the
number “550,000,000.00” appearing in the second (2nd) line of §9.3 of the Loan
Agreement and inserting in lieu thereof the number “625,000,000.00” and by
deleting the date “December 31, 2010” appearing in §9.3 and inserting in lieu
thereof the date “December 31, 2011”.
 
10.           The address of “Honigman Miller Schwartz & Cohn LLP” in §19 of the
Loan Agreement is hereby amended by deleting the previous address “Suite 101,
39400 Woodward Avenue, Bloomfield Hills, Michigan 48304-5151” and inserting in
lieu thereof the current address “Suite 100, 38500 Woodward Avenue, Bloomfield
Hills, Michigan 48304-5048”.
 
11.           References to Loan Agreement.  All references in the Loan
Documents to the Loan Agreement shall be deemed a reference to the Loan
Agreement as modified and amended herein.
 
12.           Consent of Guarantors.  By execution of this Amendment, Guarantors
hereby expressly consent to the modifications and amendments relating to the
Loan Agreement and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.
 
13.           Representations.  Borrower and Guarantors represent and warrant to
Agent and the Banks as follows:
 
(a)           Authorization.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of such Persons, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of such Persons is subject or any judgment, order,
writ, injunction, license or permit applicable to such Persons, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons, other than the liens and encumbrances created by the Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Enforceability.  The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.
 
(c)           Approvals.  The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of or approval of any Person or the authorization, consent, approval
of or any license or permit issued by, or any filing or registration with, or
the giving of any notice to, any court, department, board, commission or other
governmental agency or authority other than those already obtained.
 
(d)           Representations in Loan Documents.  The representations and
warranties made by the Borrower and Guarantors and their Subsidiaries under the
Loan Documents or otherwise made by or on behalf of the Borrower, the Guarantors
or any of their respective Subsidiaries in connection therewith or after the
date thereof were true and correct in all material respects when made and are
true and correct in all material respects as of the date hereof (as modified and
amended herein), except to the extent of changes resulting from transactions
contemplated or permitted by the Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, except to the extent that such representations and warranties relate
expressly to an earlier date, and except as disclosed to the Agent and the Banks
in writing and approved by the Agent and the Majority Banks in writing.
 
14.           No Default.  By execution hereof, the Borrower and Guarantors
certify that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing.
 
15.           Waiver of Claims.  Borrower and Guarantors acknowledge, represent
and agree that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Agent or any of the Banks,
or any past or present officers, agents or employees of Agent or any of the
Banks, and each of Borrower and Guarantors does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.
 
16.           Ratification.  Except as hereinabove set forth or in any other
document previously executed or executed in connection herewith, all terms,
covenants and provisions of the Loan Agreement, the Notes and the Guaranty
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Loan Agreement, the Notes and the Guaranty as
modified and amended herein.  Nothing in this Amendment shall be deemed or
construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents (including without limitation the Guaranty).
 
 
5

--------------------------------------------------------------------------------

 
 
17.           Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
 
18.           Miscellaneous.  This Amendment shall be construed and enforced in
accordance with the laws of the State of Michigan (excluding the laws applicable
to conflicts or choice of law).  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Loan Documents.
 
19.           Effective Date.  This Amendment shall be deemed effective and in
full force and effect as of the date hereof upon the execution and delivery of
this Amendment by Borrower, Guarantors, Agent and the Required Banks.


 
[SIGNATURES BEGIN ON NEXT PAGE]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned have caused this Amendment to be
executed under seal by its duly authorized representatives as of the date first
set forth above.
 



 
BORROWER:
     
RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership
     
By:
Ramco-Gershenson Properties Trust, a Maryland
real estate investment trust, its General Partner
         
By: /s/GREGORY R. ANDREWS
   
Name:
Gregory R. Andrews
   
Title:
Chief Financial Officer
     
                        (SEAL)
                 
GUARANTORS:
         
RAMCO-GERSHENSON PROPERTIES TRUST, a
Maryland real estate investment trust
     
By: /s/GREGORY R. ANDREWS
 
Name:
Gregory R. Andrews
 
Title:
Chief Financial Officer
   
                              (SEAL)
                 
RAMCO FOX RIVER LLC, a Delaware limited liability company
     
By: /s/GREGORY R. ANDREWS
 
Name:
Gregory R. Andrews
 
Title:
Chief Financial Officer
   
                              (SEAL)

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
7

--------------------------------------------------------------------------------

 
 

 
RAMCO LIBERTY SQUARE LLC, a Delaware limited
liability company
         
By: /s/GREGORY R. ANDREWS
   
Name:
Gregory R. Andrews
   
Title:
Chief Financial Officer
     
                              (SEAL)
           
MERCHANTS 450 LLC, a Delaware limited liability company
         
By: /s/GREGORY R. ANDREWS
   
Name:
Gregory R. Andrews
   
Title:
Chief Financial Officer
     
                              (SEAL)
           
BEACON SQUARE DEVELOPMENT LLC, a
Michigan limited liability company
         
By:
Ramco-Gershenson Properties, L.P., a Delaware
limited partnership, its Manager
             
By:
Ramco-Gershenson Properties Trust,
a Maryland real estate investment trust,
its General Partner
                 
By: /s/GREGORY R. ANDREWS
       
Name:
Gregory R. Andrews
       
Title:
Chief Financial Officer
         
    (SEAL)
                 
RAMCO GAINES LLC, a Michigan limited liability company
         
By:
Ramco-Gershenson Properties, L.P., a Delaware
limited partnership, its Manager
             
By:
Ramco-Gershenson Properties Trust, a
Maryland real estate investment trust
Its: General Partner
                     
By: /s/GREGORY R. ANDREWS
       
Name:
Gregory R. Andrews
       
Title:
Chief Financial Officer
         
      (SEAL)
 

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
8

--------------------------------------------------------------------------------

 
 

 
AGENT AND BANKS:
       
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
         
By:
   
Name:
   
Title:
      (SEAL)              
THE HUNTINGTON NATIONAL BANK
         
By:
   
Name:
   
Title:
      (SEAL)              
PNC BANK, NATIONAL ASSOCIATION
         
By:
   
Name:
   
Title:
      (SEAL)


9